Citation Nr: 1754601	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability.

5.  Entitlement to an initial compensable evaluation for thoracolumbar spine disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

7.  Entitlement to an initial compensable evaluation for right hand 5th metacarpal disability (boxer's fracture).

8.  Entitlement to an initial compensable evaluation for right foot heel spur.

9.  Entitlement to an initial compensable evaluation for scar, right hand little finger.

10.  Entitlement to an initial compensable evaluation scar, right arm.

11.  Entitlement to an initial compensable evaluation for scars, left arm.

12.  Entitlement to an initial compensable evaluation for scars, left knee.

13.  Entitlement to an initial compensable evaluation for scars, right knee.

14.  Entitlement to an initial compensable evaluation for dermatitis, bilateral foot.

15.  Entitlement to an initial compensable evaluation for tension headaches.

16.  Entitlement to service connection for bilateral hearing loss disability.

17.  Entitlement to service connection for right shoulder disability.

18.  Entitlement to service connection for left shoulder disability.

19.  Entitlement to service connection for right ankle disability.

20.  Entitlement to service connection for left ankle disability.

21.  Entitlement to service connection for left foot disability.

22.  Entitlement to service connection for left calf (muscle) disability (status post left calf gastrocnemius strain).

23.  Entitlement to service connection for allograft Achilles tendon. 

24.  Entitlement to service connection for skin disability to include dyshidrotic eczema.

25.  Entitlement to service connection for chronic fatigue.

26.  Entitlement to service connection for costochondritis.

27.  Entitlement to service connection for bilateral eye disability.

28.  Entitlement to service connection for a vestibular disorder, claimed as balance problem or vestibular radiopathy.

29.  Entitlement to service connection for low vitamin D.

30.  Entitlement to service connection for excessive sweating.


REPRESENTATION

Veteran represented by:	Patricia E. Roberts, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, the Board remanded the appeal for additional development.  During remand status, the RO granted service connection for traumatic brain injury (TBI).  As such, there remains no controversy in this matter for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The issues of entitlement to ratings in excess of 30 percent for PTSD, in excess of 20 percent for cervical spine disability, in excess of 10 percent for right knee disability, in excess of 10 percent for left knee disability, in excess of 0 percent for thoracolumbar spine disability, in excess of 0 percent for right foot disability (heel spur), and in excess of 0 percent for tension headaches are addressed in the REMAND portion of the decision below along with the issues of entitlement to service connection for left foot disability, left calf muscle disability (as a residual of gastrocnemius strain), chronic fatigue, and costochondritis.  These matters are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The current single 10 percent evaluation assigned for tinnitus is the maximum evaluation under the VA rating schedule.

2.  The noncompensable evaluation assigned for status post right hand boxer's fracture of the 5th metacarpal is the maximum evaluation available under the VA rating schedule; there is no evidence of arthritis with limitation of motion.

3.  The Veteran's scars of the right hand little finger, right arm, left arm, right knee, and left knee are not painful or unstable; do not involve visible or palpable tissue loss or disfigurement; are not deep and nonlinear, measuring 39 square centimeters (6 square inches) or greater; are not superficial and nonlinear, measuring 929 square centimeters (144 square inches) or greater; and do not cause limitation of function.

4.  Dermatitis of the feet covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected; also the skin disorder has not been treated with systemic therapy during this appeal.

5.  A hearing loss disability is not shown at any time during this appeal.

6.  A right shoulder disability is not shown at any time during this appeal.

7.  A left shoulder disability is not shown at any time during this appeal.

8.  A right ankle disability (other than heel spur) is not shown at any time during this appeal.

9.  A left ankle disability is not shown at any time during this appeal.

10.  A disability attributable to allograft Achilles tendon is not shown.

11.  A chronic skin disability (other than feet) is not shown at any time during this appeal.

12.  Bilateral vitreous floaters of the eyes had their onset during active service.

13.  Hyperopic astigmatism and presbyopia of the eyes are not disabilities within the meaning of the applicable legislation.

14.  A chronic vestibular disorder is not shown at any time during this appeal.

15.  Low vitamin D is not a disability within the meaning of the applicable legislation.

16.  Excessive sweating is not a disability within the meaning of the applicable legislation.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of either a higher single evaluation for tinnitus or separate 10 percent disability ratings for the tinnitus of each ear.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).

2.  The criteria for a compensable disability evaluation status post right hand boxer's fracture of the 5th metacarpal are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5230 (2017).

3.  The criteria for a compensable disability evaluation for scar, right hand little finger, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7801-7804 (2017).

4.  The criteria for a compensable disability evaluation for scars, left arm, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7801-7804 (2017).

5.  The criteria for a compensable disability evaluation for scars, right arm, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7801-7804 (2017).

6.  The criteria for a compensable disability evaluation for scars, left knee, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7801-7804 (2017).

7.  The criteria for a compensable disability evaluation for scars, right knee, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7801-7804 (2017).

8.  The criteria for a compensable disability evaluation for dermatitis, bilateral foot, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7806 (2017).

9.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§3.303, 3.307, 3.309, 3.385 (2017).

10.  The criteria for service connection for right shoulder disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

11.  The criteria for service connection for left shoulder disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

12.  The criteria for service connection for right ankle disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

13.  The criteria for service connection for left ankle disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

14.  The criteria for service connection for allograft Achilles tendon are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

15.  The criteria for service connection for skin disability (other than feet) are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

16.  The criteria for service connection for bilateral vitreous floaters of the eyes are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

17.  The criteria for service connection for refractive error of the eye, including hyperopic astigmatism and presbyopia, are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

18.  The criteria for service connection for a vestibular disorder claimed as balance problems and vestibular radiopathy are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

19.  The criteria for service connection for vitamin D deficiency are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

20.  The criteria for service connection for excessive sweating are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  However, the Board notes that the Veteran's hand disability is rated under Diagnostic Code 5230, and that additional testing to determine limitations due to painful motion are not required here as 38 C.F.R. § 4.59 is not applicable to that rating code as there is no compensable evaluation available.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).

It is noted that the Veteran's appeal was remanded by the Board for additional in November 2015 to afford him an opportunity to identify or provide any outstanding pertinent treatment records.  Although the RO made this request in a February 2016 letter, no new medical records were identified or provided by the Veteran.  His attorney provided duplicate copies of records already associated with the claims file.  See Third Party Correspondence (April 2016).  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

Lastly, in regard to the claim for an evaluation in excess of 10 percent for tinnitus, the Board finds that the duties to notify and assist under the VCAA are not applicable because the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994), Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Preliminary Consideration

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

III.  Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (Zero Percent Evaluations).

A.  Tinnitus

In an August 2011 rating decision, the RO granted service connection for tinnitus and assigned the maximum schedular evaluation (10 percent) for this disability under Diagnostic Code 6260.  The Veteran seeks an initial evaluation in excess of 10 percent for tinnitus.  However, Diagnostic Code 6260 provides a maximum 10 percent evaluation for tinnitus (whether unilateral or bilateral).  38 C.F.R. § 4.87, Diagnostic Code 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court of Appeals for Veterans Claims held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an evaluation in excess of 10 percent or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Right Hand 5th Metacarpal Disability 

In an August 2011 rating decision, the RO granted service connection for status post right hand boxer's fracture (claimed as right hand dislocation), effective from February 1, 2011.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 5230.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Diagnostic Code 5230 provides a maximum zero percent rating for any limitation of motion of the ring or little finger, whether on the major (dominant) or minor (non-dominant) hand.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for right hand 5th metacarpal disability.  The noncompensable evaluation assigned for status post right hand boxer's fracture of the 5th metacarpal is the maximum evaluation available under the VA rating schedule; there is no evidence of arthritis with limitation of motion.  See generally, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (A compensable evaluation is in order where arthritis is established by x-ray findings and no compensable limitation of motion of the affected joint is demonstrated).

STRs reflect no complaints or findings for abnormal right hand or wrist pathology, except for the scar from laceration of the right little finger that is separately rated.  Report of VA examination dated in November 2010 reflects complaints of "pain" in the wrist and back of the hand through the fingers occurring 3-5 times a month and lasting for 2-3 days.  The Veteran reported that pain can be exacerbated by physical activity, stress and gripping weight or clutching.  He reported that it is relieved spontaneously.  During pain, he can function without medication.  He denied treatment, hospitalization, or prior surgery.  He reported functional impairment with carrying items in right hand when pain comes on.  Objectively, there were no signs or symptoms of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or guarding of movement.  Wrist range of motion was 70 degrees on dorsiflexion, 80 degrees on palmar flexion, 20 degrees on radial deviation, and 45 degrees on ulnar deviation.  There were no additional limitations in degrees following repetitive movement.  The Veteran was able to tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  The right hand fingertips could approximate the proximal transverse crease of the palm.  All fingers had full range of motion and grip strength of the right hand was normal.  X-rays of the right hand showed an old healed boxers fracture with bowing at the 5th metacarpal.  The diagnosis was status post right hand boxers fracture.

The Board acknowledges the Veteran's right hand complaints.  However, he is service-connected for disability of the 5th metacarpal (little finger) of his right hand and there is no objective evidence of any abnormal pathology of the right hand attributable to this disorder.  The Board accepts the Veteran's report of pain.  However, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, even were ankylosis shown, which is not, the schedule provides a noncompensable evaluation and no more.  Lastly, there is no indication that the Veteran has functional impairment of his right extremity from the 5th metacarpal disability such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

Accordingly, the claim is denied.  There is no basis to award a higher rating, separate rating, or staged rating.  Here, the evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.

C.  Scars:  Right Hand Little Finger, Arms, and Knees

In an August 2011 rating decision, the RO granted service connection for scars of the right hand little finger (status post laceration), right arm, left arm, right knee (status post surgery), and left knee (status post surgery), effective from February 1, 2011.  For each body part, a noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.
Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; and five or more scars that are unstable or painful warrant a 30 percent evaluation.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for scars of the right hand little finger, right arm, left arm, right knee, and left knee.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.  Report of VA examination dated in November 2010 reflects scars on the right hand little finger, right arm, left arm, right knee, and left knee.  However, none of the scars shown were painful on examination or unstable.  A higher evaluation in not available under any other potentially applicable provision as the scars of the right hand little finger, right arm, left arm, right knee, and left knee are not painful or unstable; do not involve visible or palpable tissue loss or disfigurement; are not deep and nonlinear, measuring 39 square centimeters (6 square inches) or greater; are not superficial and nonlinear, measuring 929 square centimeters (144 square inches) or greater; and do not cause limitation of function.  The Board notes that the Veteran has multiple scars, but these scars measure less than 58 square centimeters when combined.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, and 7804.

The Board accepts that the Veteran is competent to report that his disability is worse than evaluated.  Layno, supra.  However, here, the evidence does not support the assignment of a higher disability evaluation.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for higher disability ratings, his complaints and the medical findings do not meet the schedular requirements for compensable ratings for his scars.

Accordingly, the claims are denied for a compensable evaluation for scars.  There is no basis to award higher ratings, separate ratings, or staged ratings for any of these scar disabilities.  Here, the evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.

D.  Bilateral Foot Dermatitis

In an August 2011 rating decision, the RO granted service connection for bilateral foot dermatitis, effective from February 1, 2011.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 provides a noncompensable evaluation where the skin disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy was required during the previous 12 month period; a 10 percent evaluation where the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period; a 30 percent evaluation where the skin condition covers 20 to 40 forty percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period; and a 60 percent evaluation where the skin condition covers more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for dermatitis of the feet.  Neither the lay nor the medical evidence shows that the Veteran's symptoms more nearly approximate the criteria for a compensable disability evaluation at any time during this appeal.  38 C.F.R. § 4.7.

Report of VA examination dated in November 2010 reflects complaints of dyshidrotic eczema since 2006, not involving any areas exposure to sun, and foot symptoms of itching, shedding and crusting.  He denied exudation and ulcer formation.  He reported that his symptoms occurred constantly.  He denied treatment for past 12 months.  He denied history of treatment with "UVB, intensive light therapy, PUVA or electron beam therapy."  The Veteran reported sleep broken and difficulty walking with cracked skin.  Objectively, there were no signs or symptoms of acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  Exam showed bilateral foot dermatitis located on the bilateral soles of the feet.  There was exfoliation, tissue loss of less than 6 square inches, induration of less than 6 square inches and abnormal texture of less than 6 square inches.  There was no ulceration, crusting, disfigurement, inflexibility, hypopigmentation, hyperpigmentation or limitation of motion.  The skin lesions involved 0% of the exposed surface area and 4 percent of exposed areas.  The examiner stated that skin lesions are not associated with systemic disease; and did not manifest in connection with a nervous condition.  VA treatment records show that the Veteran had an active prescription for fluocinonide cream, a topical corticosteroid, in June 2014, which had improved his foot symptoms.  In June 2014, the Veteran was assessed with inflammatory tinea pedis; the examiner noted that the "steroid has helped the inflammation but fungus is still present" and prescribed Ketoconazole cream to be applied twice daily to the affected area of the feet.  See CAPRI (June 2016).

The lay and medical evidence are probative.  However, this evidence shows that dermatitis of the feet covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected.  Also, the medical evidence reflects that the Veteran did not require use systemic therapy during any 12 month period of this appeal.  It is noted that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  See Johnson v. Shulkin, 862 F.3d 1351 (2017), reversing Johnson v. McDonald, 27 Vet. App. 497 (2016).  In this case, the topical treatment does not meet the definition of systemic therapy because the topical steroid affected only the area to which is was applied and, thus, it cannot be said that it was administered on a large enough scale such that it affected the body as a whole.

Here, the criteria for a compensable evaluation under Diagnostic Code 7806 are not more nearly met.  Although the Veteran may believe that he meets the criteria for a compensable rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during this appeal.

The Board has considered whether a higher evaluation is available under any other potentially applicable schedular provision.  However, none of the VA rating criteria for the skin afford the Veteran a higher evaluation because his disability does not cover the requisite area of his body or had systemic therapy.  It is noted that Diagnostic Code 7817 provides that "Any extent of involvement of the skin, and; no more than topical therapy required during the past 12-month period" warrants a noncompensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7813-7817.

Accordingly, the claim for a compensable evaluation for dermatitis of the feet is denied.  There is no basis to award a higher rating, separate rating, or staged rating.  Here, the evidence of record is not in equipoise and, therefore, there is no doubt to resolve.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.

IV.  Service Connection

A.  Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis and sensorineural hearing loss shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

B.  Facts and Analysis

Having carefully reviewed the evidence of record the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability, bilateral shoulder disability, bilateral ankle disability, allograft Achilles tendon graft (from a cadaver) for failed knee surgery, skin disability (other than feet), refractive error, vestibular disorder, low vitamin D, and excessive sweating.  The conditions claimed are not chronic disabilities due to disease or injury incurred in or aggravated by service.  There is no contention or showing that the claimed conditions are attributable to service in Southwest Asia-thus, consideration under 38 C.F.R. § 3.317 is not warranted.  There is no contention or showing that the claimed conditions are secondary to service-connected disability-thus, consideration under 38 C.F.R. § 3.310 is not warranted.

Also, as explained below, the Board finds that the evidence supports service connection for bilateral vitreous floaters of the eyes.  38 C.F.R. § 3.303.

1.  Hearing Loss Disability

A hearing loss disability for VA purposes is not shown at any time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The November 2010 VA audiological evaluation shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
10
5
5
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

These findings do not show a hearing loss disability as defined by VA, and no other audiometric findings have been submitted for consideration.  The available medical evidence show that hearing acuity for both ears is within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 159 (The Court has established that the threshold for normal hearing is from 0 to 20 decibels).  Although the Veteran is competent to describe symptoms, he is not competent to establish the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Thus, his opinion has no probative value.  The Board assigns greater probative value to the normal findings on VA audiological examination in November 2010.  This examination was prepared by a skilled, neutral medical professional and contains the requisite audiometric testing required by VA regulations.  Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

2.  Bilateral Shoulder and Ankle Disabilities

A disability of the shoulder (right or left) and/or ankle (right or left) is not shown at any time during this appeal.  See McClain, supra.

Although the Veteran reported bilateral shoulder impairment, including an inability to carry objects over his shoulder and limitation of motion, report of VA examination dated in November 2010 reflect normal clinical evaluation of both shoulders.  There was no limitation of motion or abnormal pathology shown.  X-ray was normal for both shoulders.

Similarly, although the Veteran reported bilateral ankle problems, to include weakness, swelling, giving way and pain, report of VA examination dated in November 2010 reflect normal clinical evaluation of both ankles.  There was no limitation of motion or abnormal pathology shown.  X-ray was normal for both ankles-except for right heel spur that is already service-connected.

The available VA treatment records are silent for complaints of or findings for abnormal pathology of the shoulders or ankles.

The Veteran is competent to report his symptoms.  Layno, supra.  However, he is not competent to diagnose himself with a disability as he lacks the requisite expertise and he has not identified any disability susceptible to lay observation.  See Jandreau, supra.  The Board assigns greater probative value to the STRs and report of VA examination dated in November 2010, which show no abnormal pathology of the shoulders or ankles and no diagnosed disability.  Report of VA examination dated in November 2010 is more probative than the Veteran's unsubstantiated opinion as it was prepared by a skilled, neutral medical professional after examination of the Veteran and review of the claims file.  It is noted that the existence of a current disability is the cornerstone of a claim for VA disability compensation. See 38 U.S.C. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Symptoms alone, such as pain, without evidence of underlying pathology are not disabilities within the meaning of the applicable legislation and, in the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

On balance, the weight of the evidence is against the shoulder and ankle claims.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, these claims are denied.

3.  Allograft Achilles Tendon

A disability attributable to allograft Achilles tendon used in ligament repair surgery for the knee is not shown.  STRs show that, in September 2009, the Veteran underwent knee surgery and received an Achilles tendon graft from a cadaver to replace a torn knee ligament.  The record shows that the Veteran is already service-connected for right and left knee disabilities, and compensated for functional impairment of the knees.  There is no specific contention or indication in the record of any other disability attributable to use of allograft Achilles tendon.  Report of VA examination dated in November 2010 shows no indication of residual disability associated with use of the allograft Achilles tendon in the Veteran's 2009 knee surgery.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

4.  Skin Disability (Other Than Feet)

A current disability of the skin (other than feet and scars) is not shown.  Report of VA examination dated in November 2010 reflects dyshidrotic eczema since 2006 involving the Veteran's feet only.  Clinical findings showed no acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  Exam showed bilateral foot dermatitis.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

5.  Bilateral Eye Disability

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the bilateral vitreous floaters had their onset during active service; therefore, the criteria for service connection under 38 C.F.R. § 3.303(a) for bilateral vitreous floaters are met.  38 U.S.C. § 5107; 38 C.F.R. §3.102.  It is noted that the Veteran essentially contends that he has eye disabilities that had their onset during service and report of VA eye examination dated in November 2010 shows a diagnosis for anterior vitreous floaters.  The Veteran was discharged from active duty in 2011.  Clearly bilateral vitreous floaters of the eyes are shown during active duty.

However, service connection for hyperopic astigmatism and presbyopia is not warranted.  Although report of VA eye examination dated in November 2010 shows diagnoses for hyperopic astigmatism and presbyopia, the Veteran denied any history of trauma and refractive error is not a disability for compensation purposes.  38 C.F.R. § 3.303(c).
For purposes of entitlement to benefits, the law provides that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  Refractive error of the eyes includes diagnoses of hyperopia, presbyopia, and astigmatism.  VA Manual M21-1, Part VI, Subchapter II, para. 11.07; see also Dorland's Illustrated Medical Dictionary 170, 904 (30th ed. 2003) (defining hyperopia and astigmatism as errors of refraction).  Absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

Accordingly, service connection for hyperopic astigmatism and presbyopia is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

6.  Vestibular Disorder

A chronic vestibular disorder is not shown at any time during this appeal.  Although STRs reflect that the Veteran was seen for vestibular hypofunction in February 2010, treated with physical therapy, report of VA examination dated in November 2010 shows no indication of a chronic disorder.  Specifically, the examiner stated that no diagnosis could be rendered because there is no pathology to render a diagnosis.  VA treatment records reflect no complaints or findings for a chronic vestibular disorder.

Here, the Veteran is not competent to diagnose himself as having a chronic vestibular disorder related to service as he lacks the requisite medical expertise.  See Jandreau, supra.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  See Brammer, supra 225 (1992).

Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra

7.  Vitamin D Deficiency and Excessive Sweating

Vitamin D deficiency and excessive sweating are not disabilities within the meaning of the applicable legislation.  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Furthermore, low vitamin D is simply a laboratory test finding.  In this case, low vitamin D and excessive sweating, without a diagnosed or identifiable underlying malady or condition, do not constitute disabilities for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Report of VA examination dated in November 2010 reflects that there is no pathology to render a diagnosis.  Here, the Veteran has not identified any particular current disorder attributable to either vitamin D deficiency or excessive sweating.  Accordingly, the claims are denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER


An initial evaluation in excess of 10 percent for tinnitus is denied.

An initial compensable evaluation for right hand 5th metacarpal disability is denied.

An initial compensable evaluation for scar, right hand little finger, is denied.

An initial compensable evaluation scar, right arm, is denied.

An initial compensable evaluation for scars, left arm, is denied.

An initial compensable evaluation for scars, left knee, is denied.

An initial compensable evaluation for scars, right knee, is denied.

An initial compensable evaluation for dermatitis of the feet is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for right shoulder disability is denied.

Service connection for left shoulder disability is denied.

Service connection for right ankle disability is denied.

Service connection for left ankle disability is denied.

Service connection for allograft Achilles tendon graft is denied.

Service connection for skin disability is denied.

Service connection for bilateral vitreous floaters is granted.

Service connection for hyperopic astigmatism and presbyopia is denied.

Service connection for vestibular disorder is denied.

Service connection for low vitamin D is denied.

Service connection for excessive sweating is denied.


REMAND

Evaluation of PTSD

Having carefully reviewed the evidence of record, the Board finds that report of VA examination dated in November 2011 is inadequate as it does not address the frequency, severity, and duration of the Veteran's symptoms.  Also, a subsequent private psychological evaluation dated in July 2012 suggests a material worsening of the Veteran's PTSD symptoms since his November 2011 VA examination.  In this regard, it is noted that the November 2010 VA examination report shows anxiety and tension with panic attacks once a week.  Whereas, a subsequent private psychological evaluation dated in July 2012 shows that he now has panic attacks 2-3 times a week, along with depressive symptoms 2 times a week.  Therefore, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Evaluation of Back, Neck, and Knee Disabilities

The Veteran seeks higher evaluations for disability of the spine and knees.  However, in view of a decision of the Court of Appeals for Veterans Claims (Court), remand is necessary.  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the most recent report of VA examination does not reflect the necessary testing or findings.  Therefore, remand is necessary for new VA examinations.


Evaluation of Right Foot Heel Spur

In an August 2011 rating decision, the RO granted service connection for right foot heel spur, effective from February 1, 2011.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 5015.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  Diagnostic Code 5015 provides that benign new growths of bones, including bone spurs, are rated under Diagnostic Code 5003 as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015.  Foot disorders are evaluated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.

Having carefully reviewed the evidence of record, the Board finds that report of VA examination dated in November 2010 is inadequate for rating purposes.  Specifically, it is unclear whether the Veteran's right foot heel spur is manifested by symptoms that would be better evaluated under the schedular criteria for the feet.  The Board observes that, on VA examination in November 2010, the Veteran complained of pain in the bottom of the feet between the toes and travelling to the toes and up the calf.  The examiner did not address whether the Veteran had plantar fasciitis or weak foot related to right foot heel spur although it was noted that there is no evidence of pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus or hallux rigidus, bilaterally.  Therefore, remand for a VA examination is necessary to decide the claim.

Evaluation of Tension Headaches

Because the evidence suggests a material worsening of the Veteran's headache symptoms since his last VA examination in November 2010, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this regard, it is noted that the Veteran reported on VA examination in November 2010 that his headaches occurred 3-5 times a day and lasted 10 minutes.  Whereas, subsequently, he reported during a private psychological evaluation in July 2012 that his headaches occurred 5-6 times a day and lasted 10-15 minutes.

Service Connection for Left Foot Disability

In view of the remand for a foot examination with regard to the claim for increase for right foot heel spur, the Board believes that adjudication of the claim for service connection for left foot disability would be premature given that relevant supporting evidence may be associated with the new VA examination.  Therefore, consideration of this claim is deferred.  See generally, Harris v. Derwinski, 1 Vet. App. 180 (1991).

Service Connection for Left Calf (Muscle) Disability

STRs reflect that the Veteran was treated for left gastrocnemius strain in May 2006 with physical therapy.  Report of VA examination dated in November 2011 reflects that the Veteran complained of calf muscle fatigue occurring 3-5 days a week along with soreness and pain, especially in the evening or at rest.  A detailed muscle examination was not conducted to ascertain whether the Veteran had any residuals of left gastrocnemius strain.  As such, the Board finds that VA examination report dated in November 2010 is inadequate.  Therefore, remand for a VA muscle examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

Service Connection for Chronic Fatigue (to include Chronic Fatigue Syndrome)

VA received an original claim for "Chronic Fatigue" from the Veteran in September 2010 prior to his military discharge.  See VA Form 21-526c (September 2010).  On VA examination in November 2010, the Veteran reported problems with chronic fatigue for past 4 years and that his symptoms included a low grade fever, generalized muscle aches or weakness, fatigue lasting more than 24 hours or longer after exercise, migrating joint pain, depression, anxiety, forgetfulness, sleep disturbance, an inability to concentrate, confusion and headaches.  The examiner opined that there is no diagnosis because there is no pathology to render a diagnosis.  He stated that the claimant does not meet the criteria for the diagnosis of chronic fatigue syndrome (CFS) because he either does not have both of the primary criteria or at least six of the ten secondary criteria.  However, the examiner did not adequately explain the CFS evaluation and findings, nor did the examiner provide any explanation for the Veteran's complaints of chronic fatigue.  Therefore, the Board finds that the November 2011 VA examination is inadequate for the Board to decide the appeal.  A new VA examination is necessary that addresses the nature of the Veteran's chronic fatigue symptoms, including whether he has symptoms that comport with a diagnosis for chronic fatigue syndrome, and that addresses the etiology, if any, for the Veteran's symptoms of fatigue to include whether it is attributable to service-connected TBI or PTSD.

Service Connection for Costochondritis

STRs reflect a diagnosis for costochondritis in October 1998 after complaints of pain in the chest/rib area.  VA received an original claim for costochondritis from the Veteran in September 2010 prior to his military discharge.  See VA Form 21-526c (September 2010).  On VA examination in November 2010, the Veteran reported that he has episodes of costochondritis, which are extremely painful when happening.  He reported that the condition involved his ribs, sternum, and chest.  He reported that pain symptoms occur 1-5 times per week and can be exacerbated by physical activity, stress, breathing, and stretching, but relieved by rest.  The Veteran denied any treatment for his condition.  The examiner concluded as follows:  "For the claimant's claimed condition of COSTOCHONDRITIS CONDITION, there is no diagnosis because there is no pathology to render a diagnosis."

The Board finds that the November 2010 VA examination is inadequate.  The Veteran is competent to report his symptoms, such as, pain.  See Layno, supra.  Those same symptoms he reported on VA examination in November 2010 were diagnosed in service as costochondritis.  The November 2010 VA examiner has provided no alternative explanation for the Veteran's symptoms and did not identify the type of pathology needed to render a diagnosis (or confirm the presence of costochondritis).  Therefore, remand for a VA examination and medical opinion is necessary.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of his service-connected PTSD using the most recent Disability Benefits Questionnaire for PTSD.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  The examiner should obtain a complete history of treatment since service discharge, if any.

3.  After the treatment records have been updated, the Veteran should be scheduled for VA examinations of back, neck, knees, and feet to ascertain the severity of his service-connected disorders using the most recent Disability Benefits Questionnaire for Back (Thoracolumbar) Conditions, Neck (Cervical Spine) Conditions, Knee and Lower Leg Conditions, and Foot Conditions Including Flatfoot (Pes Planus).  The claims file must be reviewed and the review noted in the report.

For evaluation purposes, all symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

On foot examination, with regard to the right foot heel spur, the examiner should clearly identify all symptoms and findings that are objectively attributable to that disability.  For example, if there is objective evidence of weight-bearing line over or medial to great toe, or inward bowing of the tendo Achilles, or pain on manipulation of the foot, then the examiner should expressly state whether this is attributable to service-connected right foot heel spur.

On foot examination, the examiner should further indicate whether there are any diagnoses associated with the Veteran's left foot-notably, on November 2010 VA examination, the Veteran reported symptoms of stiffness, fatigue, pain in the bottom of foot between toes, cracks and pain that travel to toes and up the calf.  If any diagnoses are rendered for the left foot, the examiner should opine on whether it is as likely as not (50 percent or greater probability) attributable to service.  A complete rationale for any opinions expressed is required.

4.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination using the most recent Disability Benefits Questionnaire for Muscle Injuries to ascertain whether the Veteran has a left calf disability (to include residuals of gastrocnemius strain) and/or costochondritis.  The claims file must be reviewed and the review noted in the report.  A complete history should be obtained regarding the Veteran's left calf muscle problems and his pain of the ribs, sternum, and chest muscles.  All indicated tests and studies should be performed.

For the left calf, the examiner should opine on whether any currently disability is as likely as not (50 percent or greater probability) attributable to service to include the left gastrocnemius strain in May 2006.  If disability is shown, the examiner should clearly identify the muscle group(s) involved.

With regard to the Veteran's complaints of pain of the ribs, sternum, and chest muscles, the examiner should indicate whether the Veteran's symptoms are diagnosable as costochondritis and, if so, clearly identify the muscle group(s) involved.

* If costochondritis is shown, the examiner should opine on whether it is as likely as not (50 percent or greater probability) attributable to service to include the findings for costochondritis in service.

* If costochondritis is NOT diagnosed, the examiner should identify pathology needed to render a diagnosis of costochondritis and specifically identify that pathology not shown here.

* If costochondritis is NOT diagnosed, the examiner should provide an alternative explanation or diagnosis (to the extent feasible) for the Veteran's symptoms; to the extent that an underlying disorder is shown to account for the pain symptoms, the examiner should opine on whether this condition is as likely as not (50 percent or greater probability) attributable to service.

A complete rationale for each medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination using the most recent Disability Benefits Questionnaire for Chronic Fatigue Syndrome.  The claims file must be reviewed and the review noted in the report.  A complete history should be obtained regarding the Veteran's fatigue symptoms.  All indicated tests and studies should be performed.  The examiner should determine whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome.  If not, the examiner should indicate the etiology of his complaints of fatigue (to the extent feasible) and opine on whether it is attributable to service-connected disorders including traumatic brain injury and PTSD.

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


